department of the treasury internal_revenue_service washington d c date number release date uil cc psi cam-101045-99 cam-101046-99 memorandum for industry director natural_resources lm nr from senior technician reviewer branch office of associate chief_counsel passthroughs special industries cc psi subject withdrawal of application_for change in method_of_accounting in accordance with section a of revproc_2001_1 2001_1_irb_1 this chief_counsel_advice advises you that taxpayers within your division have withdrawn a form_3115 application_for change in accounting_method pursuant to sec_6110 of the internal_revenue_code this chief_counsel_advice may not be used or cited as precedent legend b c d e f g this chief_counsel_advice advises you that b has withdrawn two companies from its form_3115 dated e these companies are c and d hereafter collectively referred to as taxpayers b submitted the form_3115 requesting permission to change taxpayers’ methods_of_accounting for retirement of certain depreciable_property beginning with the taxable_year beginning f year_of_change the items of depreciable_property at issue are furniture production equipment tools and shop equipment computer equipment software and transmission substation equipment of the generating plant because taxpayers are unable to identify the placed-in-service year of retired assets taxpayers presently allocate the retirements on a first-in_first-out fifo method that is allocate retirements to the oldest vintage_account existing until that account is fully retired and then allocate any remaining retirements to the next oldest vintage_account until that account is fully retired etc taxpayers proposed to treat the depreciable_property at issue as mass_assets and as a result use a mortality dispersion table to identify the placed-in-service year of the retired assets at the time of the withdrawal we had not formed a tentative position on b’s proposed change in identifying the placed-in-service year of taxpayers’ retirements however during an information conference with b’s authorized representatives we advised them that we had concerns about whether the items of depreciable_property at issue are mass_assets subsequently in a letter dated g b agreed that these assets do not qualify as mass_assets and withdrew such assets from the form_3115 because of the withdrawal of these assets taxpayers are no longer requesting a change in their methods_of_accounting for retirements of depreciable_property the remaining property in the form_3115 is used in the transmission and distribution segment of the remaining company’s electric utility business we will continue to process the form_3115 for this company if you have any questions on this matter do not hesitate to call kathleen reed
